 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   THURMAN GAINES,                                   Case No. 1:15-cv-00587-LJO-SAB (PC)
12                      Plaintiff,                     ORDER GRANTING DEFENDANT’S
                                                       REQUEST TO STAY DISCOVERY AND TO
13          v.                                         MODIFY THE AMENDED SCHEDULING
                                                       ORDER
14   DR. HOROWITZ,
                                                       (ECF No. 85)
15                      Defendant.
16

17          Plaintiff Thurman Gaines is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983.

19          Plaintiff initiated this action on April 16, 2015. (ECF No. 1.) On April 9, 2018, the Court

20   granted Defendant Horowitz’s motion for terminating sanctions and dismissed this case. (ECF

21   No. 61.)

22          On December 3, 2018, the United States Court of Appeals for the Ninth Circuit reversed

23   and remanded this case finding that the instant action was improperly dismissed as a sanction for

24   Plaintiff’s failure to comply with discovery obligations. (ECF No. 69.) The mandate issued on

25   April 2, 2019. (ECF No. 72.)

26          On April 4, 2019, the Court issued an amended scheduling order, setting new deadlines

27   for the filing of a motion for summary judgment for failure to exhaust administrative remedies,

28   for the completion of all merits-based discovery, and for filing dispositive motions. (ECF No.


                                                       1
 1   73.)

 2          On May 10, 2019, Defendant filed a motion for summary judgment for failure to exhaust

 3   administrative remedies. (ECF No. 77.) On July 1, 2019, Plaintiff filed his opposition to

 4   Defendant’s exhaustion-based summary judgment motion. (ECF No. 81.) On July 19, 2019,

 5   Defendant filed a reply in support of her exhaustion-based summary judgment motion. (ECF No.

 6   84.)

 7          Currently before the Court is Defendant’s request to vacate discovery deadlines and to

 8   stay discovery, which the Court construes as a motion to stay merits-based discovery and to

 9   modify the April 4, 2019 amended scheduling order. Since Defendant’s counsel has provided a

10   declaration under penalty of perjury stating that Plaintiff has confirmed by telephone that he does

11   not oppose Defendant’s motion, the Court finds that a response from Plaintiff is unnecessary and

12   the motion is deemed submitted. Local Rule 230(l).

13                                                    I.

14                                             DISCUSSION

15   A.     Motion for Protective Order

16          The Court is vested with broad discretion to manage discovery. Dichter-Mad Family

17   Partners, LLP v. U.S., 709 F.3d 749, 751 (9th Cir. 2013) (per curiam); Hunt, 672 F.3d at 616;

18   Surfvivor Media, Inc. v. Survivor Prods., 406 F.3d 625, 635 (9th Cir. 2005); Hallett v. Morgan,

19   296 F.3d 732, 751 (9th Cir. 2002). Pursuant to Federal Rule of Civil Procedure 26(c)(1), the

20   Court may, for good cause, issue a protective order forbidding or limiting discovery.            The

21   avoidance of undue burden or expense is grounds for the issuance of a protective order, Fed. R.

22   Civ. P. 26(c), and a stay of discovery pending resolution of potentially dispositive issues furthers

23   the goal of efficiency for the courts and the litigants, Little v. City of Seattle, 863 F.2d 681, 685

24   (9th Cir. 1988) (stay of discovery pending resolution of immunity issue). The propriety of

25   delaying discovery on the merits of the plaintiff’s claims pending resolution of an exhaustion

26   motion was explicitly recognized by the Ninth Circuit. Albino v. Baca, 747 F.3d 1162, 1170-71

27   (9th Cir. 2014) (en banc); see also Gibbs v. Carson, No. C-13-0860 THE (PR), 2014 WL 172187,

28   at *2-3 (N.D. Cal. Jan. 15, 2014).


                                                      2
 1          The failure to exhaust is an affirmative defense, and Defendant is entitled to judgment on

 2   Plaintiff’s claim against her if the Court determines the claim is unexhausted. Albino, 747 F.3d at

 3   1166. Thus, the pending exhaustion motion has the potential to bring final resolution to this

 4   action, obviating the need for merits-based discovery. Gibbs, 2014 WL 172187, at *3. In Albino,

 5   the Ninth Circuit recognized that “[e]xhaustion should be decided, if feasible, before reaching the

 6   merits of a prisoner’s claims,” and “discovery directed to the merits of the suit” should be left

 7   until later. Albino, 747 F.3d at 1170. To the extent that the non-moving party needs specific

 8   discovery to address issues raised in a dispositive motion, the non-moving party is entitled to seek

 9   redress. Fed. R. Civ. P. 56(d); Albino, 747 F.3d at 1170-71; Wyatt v. Terhune, 315 F.3d 1108,

10   1115 n.7 (9th Cir. 2003), overruled on other grounds by Albino, 747 F.3d at 1168-69. Here,

11   Plaintiff does not oppose the stay of merits-based discovery. Therefore, Defendant is entitled to

12   the discovery stay she seeks. Accordingly, in the absence of any actual prejudice to Plaintiff and

13   good cause having been shown, Defendant’s motion to stay all merits-related discovery pending

14   resolution of her exhaustion-based summary judgment motion shall be granted. Fed. R. Civ. P.

15   26(c); Albino, 747 F.3d at 1170-71.

16   B.     Motion to Modify the Amended Scheduling Order

17          Pursuant to Rule 16(b), a scheduling order “may be modified only for good cause and

18   with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). The “good cause” standard “primarily

19   considers the diligence of the party seeking the amendment.” Johnson v. Mammoth Recreations,

20   Inc., 975 F.2d 604, 609 (9th Cir. 1992). The court may modify the scheduling order “if it cannot

21   reasonably be met despite the diligence of the party seeking the extension.” Id. If the party was

22   not diligent, the inquiry should end. Id.

23          Defendant argues that, since defense counsel was reasonably diligent in bringing the

24   pending exhaustion-based motion for summary judgment, Defendant currently moves for a stay

25   of merits-based discovery, and discovery requests must be served well in advance of the

26   discovery deadline in order to allow time for the other party to respond and to deal with any

27   potential motion to compel response, good cause exists to modify the discovery deadline. Finally,

28   Defendant asserts that Plaintiff does not oppose the request to modify the amended scheduling


                                                      3
 1   order.

 2            Having considered Defendant’s request, the Court finds good cause to modify both the

 3   discovery and dispositive motion deadlines. Defendant has been diligent in filing the potentially

 4   dispositive exhaustion-based summary judgment motion, and it would be a waste of the resources

 5   of the Court and the parties to require the parties to conduct potentially unnecessary discovery or

 6   to file potentially unnecessary dispositive motions. Further, Plaintiff will not be prejudiced by

 7   any modification, as the Court will reset the applicable deadlines, if necessary, after Defendant’s

 8   exhaustion-based summary judgment motion is decided.

 9            Accordingly, it is HEREBY ORDERED that:

10            1.      Defendant’s motion to stay discovery, (ECF No. 85) is GRANTED, and all merits-

11                    based discovery is stayed;

12            2.      Defendant’s motion to modify the April 4, 2019 amended scheduling order, (ECF

13                    No. 85), is GRANTED;

14            3.      The discovery and dispositive motion deadlines are VACATED;

15            4.      If necessary, the Court will lift the stay on all merits-based discovery and reset the

16                    discovery and dispositive motion deadlines following the resolution of

17                    Defendant’s pending exhaustion-based summary judgment motion.

18
     IT IS SO ORDERED.
19

20   Dated:        July 26, 2019
                                                            UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


                                                        4
